internal_revenue_service department of the treasury washington dc number release date index number ------------------------------------ ---------------------------------- ---------------------------------- -------------------------------------- third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-123257-09 date date legend acquiring ---------------------------------------------------------- --------------------------------------------------- -------------------------------------------- mergersub --------------------------------------------------------------------------------------- ---------------------------------------- ----------------------- target ------------------------------------------------------- --------------------------------------------------- ------------------------------------------ statea stateb year1 --------- ------------- ------- businessa ------------------------------------------------------------------------------------------ ------------------------------------------------------------------ businessb ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- a exchange -------------------------------- ------------------------------------ plr-123257-09 dear ------------------ this letter responds to your representative’s letter of date requesting rulings as to the federal_income_tax consequences of proposed transactions the material information submitted in that letter and subsequent correspondence is summarized below the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and that were accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings however verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding a proposed redemption of certain preferred_stock summary of facts acquiring a stateb corporation that uses the accrual_method of accounting and a calendar_year is engaged in businessb acquiring has outstanding voting common_stock acquiring stock which stock is traded on exchange mergersub has been formed as a statea corporation mergersub will have outstanding one class of stock all of which stock will be held by acquiring target a statea corporation that uses the accrual_method of accounting and a calendar_year is engaged in businessa target has outstanding voting common_stock target stock a small percentage a percent of the target stock was issued by target in excess of the number of shares authorized by target’s articles of incorporation as then on file with the applicable state office overissued stock the state law status of the overissued stock is unknown the shareholders of target the target shareholders hold the target stock including the overissued stock target also has outstanding shares of preferred_stock preferred_stock however every share of preferred_stock will be redeemed in the proposed transactions proposed transactions described herein proposed transactions step i the preferred_stock redemption prior to steps ii and iii described below target will redeem all of the target preferred_stock preferred_stock redemption plr-123257-09 step ii the merger mergersub will merge with and into target in accord with applicable state law with target surviving and with target acquiring the assets and liabilities if any of mergersub step iii the stock transfers in the merger pursuant to the merger by operation of state law all of the target stock held by target shareholders will be cancelled the target shareholders will receive acquiring stock and the stock of mergersub held by acquiring will convert into all the outstanding_stock in target in this transaction some target shareholders may receive cash from acquiring in lieu of receiving a fractional share of acquiring stock fractional shares representations a in the step i preferred_stock redemption target will acquire all of its outstanding preferred_stock solely in exchange for target cash no target preferred_stock will remain outstanding at the time of steps ii and iii the amount of cash received by each preferred_stock holder will be approximately equal to the fair_market_value of such preferred_stock all payments made by target to the preferred_stock holders will be made solely out of target’s own funds and target will not be reimbursed for these payments by acquiring in any way either directly or indirectly or through any person acting for or related to acquiring b at the time that steps ii and iil are undertaken target will have outstanding solely target stock including overissued stock at such time target will have outstanding no debt or convertible securities warrants or options or any other type of right where such interest in target constitutes an equity_interest in target or where pursuant to such interest any person could acquire an equity_interest in target c under statea law none of the holders of target stock will have dissenter’s rights d acquiring will acquire all the outstanding_stock in target including overissued stock solely in exchange for acquiring voting_stock the target shareholders including the holders of overissued stock will receive solely acquiring stock and cash in lieu of fractional shares e the target shareholders have received and will receive no special dividends or other_payments from target as part of or in anticipation of the proposed transactions f the fair_market_value of the acquiring stock and cash in lieu of fractional shares received by each target shareholder will be approximately equal to the fair_market_value of the target stock including overissued stock surrendered by such target shareholder in the proposed transactions plr-123257-09 g at least forty percent of the proprietary interest in target will be exchanged in the reorganization for a proprietary interest in acquiring that will be preserved within the meaning of sec_1_368-1 of the income_tax regulations h there is no plan or intention for target to issue any stock in conjunction with or subsequent to the proposed transactions i at the time the proposed transactions are undertaken there will be no plan or intent by either target or acquiring to liquidate target to merge target into another company to have acquiring sell or otherwise dispose_of target stock to have target cease to be a separate corporate entity for federal_income_tax purposes or to sell or otherwise dispose_of target’s stock or target’s assets other than i with regard to the preferred_stock redemption as described above ii transactions with regard to target’s assets undertaken in the normal course of business and iii transfers permitted in accord with sec_368 of the internal_revenue_code and the regulations thereunder j there is no plan or intention by acquiring or target or through any person related to target or acquiring within the meaning of sec_1_368-1 to either directly or indirectly purchase any of the acquiring stock issued in the proposed transactions other than fractional shares k acquiring mergersub target and the target shareholders will each pay his her or its own expenses_incurred in connection with the proposed transactions l acquiring will neither pay nor assume either directly or indirectly any target liabilities or any liabilities of the target shareholders m at no time throughout the 5-year period prior to the proposed transactions will acquiring have held either directly or indirectly any stock in target n following the proposed transactions target will continue to be engaged in businessa there is no plan or intention for target to cease being involved in businessa o neither target nor acquiring is or will be an investment_company as defined in sec_368 and iv p none of the acquiring stock is being received by a target shareholder as a creditor employee or in any capacity other than as a holder of target stock including the overissued stock plr-123257-09 q the receipt of cash by a target shareholder in lieu of receiving a fractional share will be the result of the exchange ratio which was negotiated without seeking to maximize the issuance of fractional shares neither the use of fractional shares or the amount of fractional shares or the payment of cash for fractional shares was separately bargained for the payment of cash for fractional shares is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and having fractional shares outstanding the total amount of cash that acquiring will pay for fractional shares in the entire transaction is less than one percent of the total fair_market_value of all the shares of acquiring stock being issued in this transaction r target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 s the proposed transactions are being undertaken for business purposes of acquiring and target including improving their market and financial position t the issuance of the overissued stock in excess of the number of shares set forth in document s on file with the applicable state office was inadvertent in year1 document s increasing the number of shares authorized were filed with the applicable state office so that currently the number of shares of target stock outstanding is less than the number of shares authorized at all times target has intended that the overissued stock be target stock at all times from the time the overissued stock was issued up until the time the overissued stock is exchanged for acquiring stock in the proposed transactions target will have provided the holders of the overissued stock the same dividend vote and other shareholder rights as those provided with regard to all the other target stock u immediately prior to the proposed transactions the fair_market_value of the assets of target will exceed the sum of its liabilities plus the liabilities if any to which its assets are subject rulings based solely on the information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the formation of mergersub the transfer of acquiring stock to mergersub and the merger of mergersub with and into target will be disregarded instead the transaction will be treated as the acquisition by acquiring of all the target stock all of target’s outstanding_stock including the overissued stock solely in exchange for acquiring stock including fractional shares the acquiring stock will be treated as going directly from acquiring to the target plr-123257-09 shareholders in exchange for the shareholders’ transfer of their target stock directly to acquiring revrul_67_448 1967_2_cb_144 the acquisition by acquiring of all the outstanding target stock including all of the overissued stock solely in exchange for acquiring stock including fractional shares as described above is a reorganization within the meaning of sec_368 acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 acquiring will not recognize any gain_or_loss upon the receipt of target stock including overissued stock in exchange solely for acquiring stock including fractional shares sec_1032 acquiring’s basis in the target stock including overissued stock received will include the basis of the target shareholders in such stock as provided by sec_362 taking into account the provisions of sec_362 acquiring’s holding_period in the target stock including overissued stock received will include the holding_period of the target shareholders from whom it was received sec_1223 no gain_or_loss will be recognized by the target shareholders upon receipt of acquiring stock including fractional shares in exchange for their target stock including overissued stock sec_354 for each of the target shareholders the basis in the acquiring stock including fractional shares received will be equal to the basis of the target stock including overissued stock surrendered by such shareholder in exchange therefore sec_358 for each of the target shareholders the holding_period for the acquiring stock including fractional shares received will include the period during which such shareholder held the target stock including overissued stock exchanged therefor provided that such target stock is held as a capital_asset in the hands of such shareholder on the date of the exchange sec_1223 a target shareholder who receives cash in lieu of receiving a fractional share of acquiring stock will be viewed as i receiving the fractional share and then ii transferring the fractional share back to acquiring in exchange for the cash gain_or_loss will be recognized by the target shareholder on the difference between the shareholder’s basis in such fractional share and the amount of cash received sec_1001 with regard to the fractional share’s basis see ruling above if the fractional share qualifies as a capital_asset in the hands of the shareholder such gain_or_loss will be a capital_gain or loss subject_to the provisions of subchapter_p of chapter plr-123257-09 of the code with regard to the holding_period for determining whether any such gain_or_loss will be long-term see ruling above caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter in particular opinion is expressly reserved with regard to the preferred_stock redemption furthermore no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings procedural statements this private_letter_ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax returns of each taxpayer involved for the taxable_year s in which the transactions are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching to the return a statement that provides the date and control number plr- of this ruling letter pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _debra l carlisle______ debra l carlisle chief branch office of associate chief_counsel corporate cc
